UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7608



DOUGLAS LEE HUSKETH,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK; MICHAEL S. HAMDEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-583-5-BO)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Lee Husketh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Lee Husketh appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Husketh v. Beck, No. CA-

02-583-5-BO (E.D.N.C. Sept. 17, 2002).   We deny Husketh’s “motion

requesting this court to direct the Department of Corrections to

tax Plaintiff’s trust fund for cost of suit.” We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2